      Case 2:18-cv-00080-TLN-DB Document 61 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY WAYNE WALTON II,                         No. 2:18-cv-0080 TLN DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SUTTER, et al.,
15                       Defendants.
16

17          Plaintiff, Gregory Walton, is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On

19   September 23, 2019, plaintiff filed a request for entry of default judgment and a motion for

20   default judgment. (ECF Nos. 28 & 29.) Plaintiff’s request for entry of default judgment was

21   denied, however, because the defendants had previously filed an answer. (ECF Nos. 27 & 31.)

22   Moreover, plaintiff’s motion for default judgment was not noticed for hearing in violation of

23   Local Rule 230.

24          On October 7, 2019, plaintiff filed a motion to strike affirmative allegations found in

25   defendants’ answer. (ECF No. 33.) Again, the motion was not noticed for hearing in violation of

26   Local Rule 230. Plaintiff was advised that the motion was defective on October 16, 2019. (ECF

27   No. 34.) Plaintiff, however, took no action to remedy the defect.

28   ////
                                                       1
      Case 2:18-cv-00080-TLN-DB Document 61 Filed 08/31/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s September 23, 2019 motion for default judgment (ECF No. 29) is denied

 3   without prejudice to renewal; and

 4           2. Plaintiff’s October 7, 2019 motion to strike (ECF No. 33) is denied without prejudice

 5   to renewal.

 6   Dated: August 29, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.pro se/walton0080.mots.den.ord
23

24

25

26
27

28
                                                       2
